244 S.W.3d 770 (2008)
Tommy L. JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89258.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
Lisa M. Stroup, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Tommy L. Jackson (Movant) appeals from the motion court's denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. A jury convicted Movant of one count of second-degree murder in violation of Section 565.020 RSMo 1994 and one count of armed criminal action in violation of Section 571.015 RSMo 1994. The trial court sentenced Movant, as a prior offender, to concurrent terms of imprisonment of twenty-five years for second-degree murder and ten years for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).